Case 1:20-cv-22545-RNS Document 15 Entered on FLSD Docket 02/08/2021 Page 1 of 5




                            United States District Court
                                      for the
                            Southern District of Florida

   Juan Carlos Sanchez Ramirez,          )
   Plaintiff,                            )
                                         )
   v.
                                         ) Civil Action No. 20-22545-Civ-Scola
   Attorney General of the United        )
   States, Willian Barr, and others      )
   Defendants.                           )

                        Order Granting Motion to Dismiss
         Plaintiff Juan Carlos Sanchez Ramirez seeks review of the United States
  Citizenship and Immigration Services’ decision, denying his I-485 application
  for adjustment of immigration status. (Compl., ECF No. 1.) The Government
  has filed a motion to dismiss Sanchez’s complaint, arguing (1) the Court lacks
  subject-matter jurisdiction over Sanchez’s claims because Sanchez has not
  exhausted his administrative remedies, or, alternatively, (2) Sanchez fails to
  state a claim for which relief can be granted. (Defs.’ Mot., ECF No. 9.) Sanchez
  counters the Court does have jurisdiction because the denial of his adjustment
  application was final and, he maintains, he has stated a claim by alleging the
  decision to deny his application was arbitrary and capricious. (Pl.’s Resp., ECF
  No. 12.) The Government has replied, emphasizing its contention that
  Sanchez’s pending asylum petition affords him the opportunity to resolve his
  adjustment issue and, further, the agency’s decision was made in accordance
  with the law. (Defs.’ Reply, ECF No. 14.) After review, the Court agrees with the
  Government that the Court lacks subject-matter jurisdiction and therefore
  grants the Government’s motion to dismiss (ECF No. 9) on that basis.

        1. Background
         This case arises from the denial of Sanchez’s I-485 application for
  adjustment of status. (Compl. ¶¶ 1, 57.) Sanchez is a native and citizen of
  Venezuela. (Id. ¶ 23.) He first entered the United States in February 2014, on
  an F-1 nonimmigrant visa, with permission to remain in the county for the
  duration of that nonimmigrant status. (Id. ¶ 45.) Some six months later,
  Sanchez’s wife, in August 2014, filed an asylum application which included
  him as a derivative. (Id. ¶ 46.) That application remains pending. (Id. ¶ 49.) At
  some point, Sanchez’s nonimmigrant status terminated. (Id. ¶ 45.)
         In the meantime, in July 2018, Metoma Corporation filed an I-140
  petition for an alien worker under an EB3 classification on Sanchez’s behalf.
Case 1:20-cv-22545-RNS Document 15 Entered on FLSD Docket 02/08/2021 Page 2 of 5




  (Id. at Ex. E.) USCIS approved that application a few weeks later. (Id ¶ 49.)
  Then, once a visa became available in the EB3 visa category, Sanchez filed his
  I-485 application to adjust his status, in December 2018. (Id. ¶ 57.) In July
  and September 2019, USCIS asked Sanchez to submit evidence showing that
  he maintained his nonimmigrant status continuously, since his last lawful
  admission, until the filing of his I-485. (Id. ¶¶ 58.) Sanchez responded to the
  request, but his application was nonetheless denied, in October 2019. (Id. ¶¶
  59–60.)

     2. Legal Standard
          The Federal Rules of Civil Procedure require the dismissal of a claim if a
  court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1), (h)(3). The party
  bringing the underlying claim bears the burden of establishing federal subject
  matter jurisdiction. Sweet Pea Marine, Ltd. V. APJ Marine, Inc., 411 F.3d 1242,
  1247 (11th Cir. 2005); Wallace v. Secretary, U.S. Dept. of Homeland Sec., 616
  Fed. App’x 958, 959 (11th Cir. 2015). Attacks on subject matter jurisdiction
  under Rule 12(b)(1) come in two forms: “facial attacks” and “factual attacks.”
  Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). Facial
  challenges to subject matter jurisdiction are based solely on the allegations in
  the complaint. Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,
  1279 (11th Cir. 2009). Factual attacks, on the other hand, challenge “the
  existence of subject matter jurisdiction in fact, irrespective of the pleadings,”
  and the court will consider “matters outside the pleadings, such as testimony
  and affidavits.” Lawrence, 919 F.2d at 1529 (internal quotation marks omitted).
          In the context of the Administrative Procedures Act, agency action is
  subject to judicial review only when it is either (1) made reviewable by statute;
  or (2) a “final” action “for which there is no other adequate remedy in a court.”
  5 U.S.C. § 704. In other words, until an agency action or decision becomes
  final, the APA does not provide a valid basis for subject-matter jurisdiction in a
  district court. Ibarra v. Swacina, 628 F.3d 1269, 1269 (11th Cir. 2010) (quoting
  Darby v. Cisneros, 509 U.S. 137, 146 (1993) (“The APA establishes judicial
  review is not available until ‘an aggrieved party has exhausted all
  administrative remedies expressly prescribed by statute or agency rule.’”).

     3. Discussion
         In arguing the Court has subject-matter jurisdiction over his case,
  Sanchez points to “several courts” that “have held, without more, that the
  district court has jurisdiction to review” a USCIS decision denying an
  adjustment application. (Pl.’s Resp. at 4.) In support of its contrary contention,
Case 1:20-cv-22545-RNS Document 15 Entered on FLSD Docket 02/08/2021 Page 3 of 5




  that the Court lacks subject-matter jurisdiction, the Government argues
  Sanchez’s still-pending asylum application will result, one way or another, in
  the resolution of his adjustment issue. (Def.’s Mot. at 6.) In making this
  argument, the Government relies on persuasive case law that is favorable to its
  position. (Id. at 6–7; Def.’s Reply at 3–4.) While the Court recognizes the split of
  authority on this issue, the Court nonetheless agrees with the Government that
  Sanchez has not carried his burden of alleging the Court’s subject-matter
  jurisdiction.
         There is no Eleventh Circuit precedent directing a result here. In 2010,
  the Eleventh Circuit pointedly declined to decide the issue. Ibarra, 628 F.3d at
  1270 (“We do not . . . decide whether we have jurisdiction under the APA if the
  alien has not yet been placed in removal proceedings.”) And, as noted recently,
  “federal courts of appeals are split on the question whether an alien has
  exhausted all administrative remedies on the denial of an adjustment
  application when the alien has not yet been placed in removal proceedings.”
  Duque Mendez v. Cuccinelli, 467 F. Supp. 3d 1249, 1257 (S.D. Fla. 2020)
  (Altonaga, J.) (comparing various circuit cases). In urging the Court to find
  jurisdiction, Sanchez relies on several cases from outside this circuit. The
  Court finds many of them, however, unpersuasive because either they fail to
  directly address the jurisdictional issue or they involve key allegations that are
  absent here.
         For example, Sanchez relies on Tang v. Reno to support jurisdiction. 77
  F.3d 1194 (9th Cir. 1996). But, in Tang, this specific issue was not even raised,
  never mind addressed. Cabaccang v. U.S. Citizenship & Immigration Services,
  627 F.3d 1313, 1317 (9th Cir. 2010) (“[T]he jurisdictional issue was never
  raised in Tang.”). And further, in Tang, the court pointedly concluded that no
  appeal whatsoever was possible from the decision of which the plaintiffs sought
  review. Tang, 77 F.3d at 1196 (“No appeal was possible from that decision.”).
  Here, in contrast, Sanchez has made no showing that further review is
  impossible. And, finally, in Tang, the plaintiffs there sought to challenge the
  “promulgation and enforcement” of an Immigration and Naturalization Service
  regulation, rather than an adjustment decision itself. Id. at 1195. The Court,
  therefore, discerns nothing in Tang that would persuade the Court that it has
  jurisdiction in this case.
         Jaa v. U.S. I.N.S., another Ninth Circuit case, is similarly unavailing. 779
  F.2d 569 (9th Cir. 1986). “In Jaa, removal proceedings were already complete
  and a deportation order had issued.” Cabaccang, 627 F.3d at 1317. The Court
  agrees “this distinction is crucial.” Id. Because removal proceedings in Jaa had
  already been completed, with a deportation order issuing, any possibility of
  further review was demonstrably foreclosed. Id. (“Without a pending removal
Case 1:20-cv-22545-RNS Document 15 Entered on FLSD Docket 02/08/2021 Page 4 of 5




  proceeding, a denial of status adjustment is final because there is no appeal to
  a superior administrative authority.”) Again, here, Sanchez has not made a
  similar showing of impossibility.
         Sanchez further relies on a third Ninth Circuit opinion to support
  jurisdiction. In that case, Chan v. Reno, the court relied on Tang and Jaa to
  sustain its conclusion that the district court had jurisdiction over the plaintiffs’
  challenges to the INS’s denial of their status-adjustment applications. 113 F.3d
  1068, 1071 (9th Cir. 1997). There is no indication, however, in Chan, regarding
  the feasibility or likelihood that the plaintiffs there would be able to resolve
  their adjustment issue through further agency action.
         The Court finds this factual wrinkle critical. Here, Sanchez has a pending
  asylum application. This application “will necessarily resolve” Sanchez’s
  “challenge to the denial of h[is] application for adjustment of status”: if his
  “asylum application is approved, h[is] newfound asylee status would provide
  [him] with a separate basis to seek adjustment and this action would be
  effectively rendered moot,” or, if his “asylum application is denied, []he will be
  placed in removal proceedings and will be able to challenge, de novo, the
  USCIS’s denial of h[is] adjustment application.” Duque, 467 F. Supp. 3d at
  1258 (cleaned up). Sanchez is not in a position where he must simply “await
  deportation proceedings that the agency may or may not choose to institute.”
  Pinho v. Gonzales, 432 F.3d 193, 201 (3d Cir. 2005) (emphasis added).
  Although Sanchez argues, in his response, that there has been an “extreme
  delay” in the agency’s processing of his asylum application, he supplies no
  allegations or evidence showing that resolution of his adjustment is, in fact,
  unlikely or remote. Indeed, Sanchez has failed to present any allegations, or
  even argument, that he will be foreclosed from “receiv[ing] the same or nearly
  identical relief” through his asylum application. Canal A Media Holding, LLC v.
  United States Citizenship & Immigration Services, 964 F.3d 1250, 1256 (11th
  Cir. 2020) (emphasis in original) (concluding that because the plaintiff
  definitively lacked any further opportunity for review whatsoever, the agency’s
  denial of the plaintiff’s application was final). Accordingly, the Court finds
  Sanchez has failed to meet his burden of alleging subject-matter jurisdiction in
  this case. See Nolasco v. Crockett, 958 F.3d 384, 387 (5th Cir. 2020), opinion
  withdrawn and superseded on reh'g on other grounds, 978 F.3d 955 (5th Cir.
  2020) (“[F]ederal courts lack jurisdiction over challenges to the denial of aliens’
  applications for LPR status unless and until the challenge has been exhausted
  in removal proceedings.”); Cardoso v. Reno, 216 F.3d 512, 518 (5th Cir. 2000)
  (noting that, although the plaintiff could “not directly appeal the immigration
  judge’s denial of her request for adjustment of status, she may, nevertheless,
  renew her request upon the commencement of removal proceedings” and,
Case 1:20-cv-22545-RNS Document 15 Entered on FLSD Docket 02/08/2021 Page 5 of 5




  therefore “ha[d] not yet exhausted her administrative remedies,” thus
  preventing the court from exercising jurisdiction); McBrearty v. Perryman, 212
  F.3d 985, 987 (7th Cir. 2000) (finding the plaintiffs’ suit “premature, since, as
  the plaintiffs acknowledge[d], they could obtain review of the district director’s
  decision by the Board of Immigration Appeals if and when the immigration
  service institutes removal . . . proceedings against them”).

     4. Conclusion
        For the foregoing reasons, the Court grants the Government’s motion to
  dismiss (ECF No. 9) based on a lack of subject-matter jurisdiction. Because the
  Court dismisses this case for a lack of jurisdiction, (1) it declines to address the
  merits of Sanchez’s claims; and (2) the dismissal of Sanchez’s case with
  without prejudice, subject to refiling once Sanchez has exhausted his
  administrative remedies.
        The Clerk is directed to close this case. Any other pending motions are
  denied as moot.
        Done and ordered in Miami, Florida, on February 5, 2021.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
